Citation Nr: 1024749	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-17 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to an increased initial rating for the Veteran's 
service-connected posttraumatic stress disorder (PTSD), assigned 
a 30 percent rating prior to November 15, 2009, and a 50 percent 
rating thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

The case was previously before the Board in October 2008, on 
which occasion it was remanded for additional development.  The 
requested development has been completed to the extent possible 
and no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to November 15, 2009, the Veteran's posttraumatic 
stress disorder symptoms were shown to be productive of 
occupation and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupation tasks, with symptoms including depressed mood, 
anxiety, suspiciousness and sleep impairment.

2.  Beginning November 15, 2009, the Veteran posttraumatic stress 
disorder symptoms are shown to be productive of occupational and 
social impairment with impaired judgment, disturbances of 
motivation and mood, and extreme difficulty establishing and 
maintaining effective work and social relationships, with 
symptoms including panic attacks, impaired memory, disturbances 
of motivation and mood and difficulty establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for posttraumatic stress disorder for the 
period prior to November 15, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for the assignment of a rating in excess of 50 
percent for posttraumatic stress disorder for the period 
beginning November 15, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated June 2005, January 2006, March 
2006, October 2008, November 2009 and December 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for higher initial 
ratings originates, however, from the grant of service connection 
for these disabilities.  Consequently, Vazquez-Flores is 
inapplicable.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran contends that the evaluations assigned for his 
posttraumatic stress disorder (PTSD) do not accurately reflect 
the severity of that condition.  The Veteran first claimed 
entitlement to service connection for posttraumatic stress 
disorder in May 2006.  In a July 2006 rating decision the RO 
granted entitlement to service connection for that condition and 
assigned a 30 percent rating effective from May 19, 2005, the 
date the Veteran filed his claim.  The Veteran submitted a Notice 
of Disagreement (NOD) with that rating in February 2007.  The RO 
issued a Statement of the Case (SOC) in June 2007 and the Veteran 
filed a Substantive Appeal (VA Form 9) later that month.  In 
October 2008 the Veteran's claim came before the Board, which 
remanded it for further development.  The requested development 
has been completed and no further action is necessary to comply 
with the Board's remand directives for that issue.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  If there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions or recent 
events). 

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 
	
A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, but is not determinative in and of itself, of the 
percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an inability 
to function in almost all areas (e.g., stays in bed all day, no 
job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., avoiding friends, neglecting family, 
inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

The relevant evidence of record in this case consists of private 
treatment records, VA treatment records, VA examination reports 
and both written and oral statements submitted by the Veteran.

The Veteran's post-service treatment records begin in March 2005.  
These records indicate that the Veteran had been experiencing 
nightmares since returning from Vietnam and that he was referred 
to the VA by the DC Vet Center.  Difficulty sustaining 
relationship, a history of substance abuse, disrupted sleep, 
depressed mood and anger problems were noted.  The Veteran's GAF 
score at that time was 60.

A more comprehensive VA evaluation was performed in April 2005.  
During that evaluation the Veteran indicated that he had an adult 
son who was recently deployed to Iraq and that this was causing 
him anxiety.  The Veteran reported multiple symptoms of PTSD and 
stated that he has been unable to connect emotionally with others 
since he return from Vietnam in 1969.  The Veteran's mood was 
euthymic, but affect was appropriate, cognitive functioning was 
within normal limits and no hallucinations or delusions were 
evident.  Subsequent VA treatment records from throughout 2005, 
2006 and 2007 show continued treatment for posttraumatic stress 
disorder and indicate GAF scores ranging from 59 to 61.  Sleep 
disruption and variable appetite and focus/concentration were 
noted, but insight and judgment were intact.  

In February 2006 the Veteran was afforded a formal VA examination 
to evaluate his diagnosed posttraumatic stress disorder.  During 
that examination the Veteran reported chronic nightmares, 
anxiety, an exaggerated startle reflex to loud noises or 
helicopters, numbness to emotional events, avoidance of crows and 
intimate relationships and chronic irritability interfering with 
work, depression, and little interest in pleasurable activities.  
There was no prior treatment before approximately a year earlier 
and no evidence of suicidal or homicidal ideation.  An extensive 
history of substance abuse was noted, but the Veteran reported 
that he had stopped drinking in the last three years and stopped 
drug use in the past five years.  A mental status examination 
indicated that the Veteran was casually dressed and well-groomed.  
Eye contact was good.  Some mild psychomotor restlessness was 
noted.  Speech was spontaneous and normal in rate, rhythm, volume 
and tone.  The Veteran's affect was restricted and anxious, but 
through process was logical and goal driven.  Thought content was 
significant for suspiciousness and hypervigilance, but the 
Veteran denied any suicidal or homicidal ideation and there were 
no hallucinations or delusions.  Insight and judgment were fair 
and the Veteran was alert and fully oriented.  No gross cognitive 
deficiencies were noted.  The examiner diagnosed the Veteran with 
posttraumatic stress disorder and indicated that it negatively 
impacts his social and occupation functioning.  A GAF score of 55 
was assigned.

In a written statement submitted in March 2008 the Veteran 
reported that he terminates relationships without reason, has 
uncontrollable impulses and self-destructive behavior and 
difficulty concentrating.  He also indicated that he isolates 
himself, has nightmares and that he cannot escape memories of 
war.

During a May 2008 hearing before a Veterans Law Judge the Veteran 
indicated that his major problems were anger and social 
isolation.  He stated that he is withdrawn from his family, has 
difficulties sleep, stays to himself, has nightmares, is 
depressed and is often suspicious of others.  The Veteran 
reported difficulties and a feeling of isolation at work and 
stated that he was recently reassigned due to a conflict with a 
supervisor.  The Veteran also reported nightmares roughly twice a 
month and flashbacks brought on by fireworks.  He further 
indicated that he attends a PTSD group once a week.  Finally, the 
Veteran indicated that he believed his PTSD had gotten worse 
since his last VA examination.  Following this hearing, in 
October 2008 the Board remanded the Veteran's claim in order for 
the RO/AMC to obtain additional evidence and to afford the 
Veteran and additional VA examination 

Additional VA treatment records obtained following that remand 
show continued treatment for the Veteran's post-traumatic stress 
disorder.  Private treatment records from November 2009 indicate 
that the Veteran reported worsening symptoms, including isolative 
behavior, nightmares, intrusive thoughts, irritability, 
exaggerated startle response and depression.  The examiner stated 
that the Veteran has severe social, personal and occupational 
impairment caused by difficulty concentrating, generalized 
anxiety with panic attacks, short and long-term memory loss, 
flashbacks and intrusive thoughts, sleep disturbance, 
overwhelming feelings of anger and sorrow, withdrawal and 
isolation and bouts of severe depression.  A GAF score of 43 was 
assigned.  

The Veteran was scheduled for another VA examination in November 
2009.  During that examination the Veteran stated that he has 
anxiety in crowds, poor concentration and memory, severe insomnia 
without medication, and frequent nightmares and flashbacks.  He 
did not report any suicidal thinking, but did indicate 
persistence of rage and problems with authority.  The Veteran 
noted that he was working as a research assistant at the National 
Institute of Health, but that he had missed considerable time due 
to his PTSD and that his problems impair his ability to function 
in a work setting due to anxiety and distress.  With regard to 
social functioning, the examiner noted that with medication the 
Veteran can cope fairly well with simple demands of living, but 
that he has an inability to cope with social and occupational 
demands.  Mental status examination indicated no impairment of 
thought process or communication.  The Veteran reported visual 
distortions or misperception, but no true hallucinations or 
delusions.  Behavior during the examination was appropriate.  
Passive suicidal thinking in the past along with risk taking 
behaviors was noted, but there was no suicidal or homicidal 
ideation.  The Veteran was fully oriented to person, place and 
time, but some short term memory deficits were noted, 
particularly indicated by vague recollections of details of 
medical and personal history.  No obsessive or ritualistic 
behavior interfering with routine activities was indicated and 
speech was normal.  Panic symptoms or anxiety around people, 
particularly large crowds, was also noted, as was persistent low 
mood, frequent angry flare-ups and conflicts with family members.  
The examiner indicated that the Veteran leads a very limited and 
circumscribed life with no interests or social activities and 
marginal ability to work effectively.  Employability was 
indicated as fair and a GAF score of 50 was assigned.  Finally, 
the examiner indicated that the linkage between the Veteran's 
PTSD symptoms and his employment problems is moderate and that 
the linkage between his PTSD symptoms and his psychosocial 
functioning and quality of life is mild to moderate.  

Most recently, in March 2010 the Veteran underwent another 
private psychiatric examination.  The Veteran reported 
symptomatology consistent with his prior examination, including 
insomnia, nightmares, alertness, anger, intense fear, 
dissociative symptoms, persistent sadness, and floating anxiety.  
A mental status examination indicated that the Veteran was 
casually addressed, arrived on time, was polite and cooperative 
and displayed a good manner.  Fairly good eye contact was 
maintained and the Veteran was alert and oriented in all spheres.  
Facial expression was sad and series and at times the Veteran was 
mildly agitated and appeared uncomfortable.  Speech was regular 
though mildly mumbling and his affect was sad, anxious and 
depressed, but appropriate to thought content.  Thought process 
was logical, linear and goal oriented; there was a mild degree of 
tangentiality and circumstantiality, but no loosening of 
associations, derailment, thought blocking or incoherence.  
Thought content was free of delusion, obsession or compulsion and 
there was no suicidal or homicidal ideation.  Insight and 
judgment were determined to be good.  The examiner assigned a GAF 
score of 59.  

As stated above, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  After careful review of the evidence, 
the Board concludes that prior to November 15, 2009 the Veteran's 
posttraumatic stress disorder was manifested by symptomatology 
most closely corresponding to a 30 percent rating.  A 30 percent 
rating is appropriate where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss.  A 50 percent rating is warranted where 
such symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of short 
and long-term memory; impairment judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships are present.  The February 2006 VA examination 
report, along with treatment records from that time, do not 
indicate that the Veteran had severe memory or cognitive problems 
at that time.  Orientation and cognition were all within normal 
limits.  Furthermore, the Veteran's GAF score was consistently 
between 55 and 61.  Some interference with social and 
occupational interactions was noted, along with depressed mood, 
suspiciousness, sleep impairment and anxiety, but the findings 
demonstrated in the medical evidence of record are more 
consistent with a 30 percent determination.  

Beginning November 15, 2009, the Board finds that the Veteran's 
posttraumatic stress disorder underwent a substantial worsening, 
with symptomatology warranting a rating of 50 percent.  Most 
notably, the Veteran evidenced increased occupational and social 
impairment with impaired judgment and judgement, panic attacks, 
disturbances in motivation and mood and extreme difficulty 
maintaining effective work and social relationships.  However, 
the Board finds that at no time contemplated by the appeal period 
were the regulatory criteria for a rating greater than 50 percent 
met.  While the Veteran reported difficulties in social 
relationships, particularly in crowds, the majority of the 
reported PTSD symptoms are fully contemplated by the existing 50 
percent rating.  The Veteran has not been noted to have such 
symptoms as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; spatial disorientation or neglect of personal 
appearance of hygiene.  Therefore, the Board is unable to find 
that the PTSD disability picture more nearly approximates the 
criteria for the next higher rating of 70 percent at any time 
during the period covered by this appeal.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not been hospitalized for his 
PTSD.  The effect of his PTSD on his ability to hold employment 
appears to be contemplated by the currently assigned 50 percent 
rating.  Therefore, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 30 percent for PTSD prior to 
November 15, 2009, and in excess of 50 percent thereafter, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


